DETAILED ACTION
This action is responsive to Applicant’s Amendments/Remarks filed 4/28/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1, 7, 9-20, 22-30, and 32-37 are pending.
Claims 25-30 are withdrawn.
Claims 1, 7, 10-11, 17, and 20 are currently amended.
Claims 2-6, 8, 21, and 31 are cancelled.

Claim Objections
Claim 11 is objected to due to the following informality: claim 11 requires the gas flow restricting member to be spherically shaped, but the Examiner notes the Applicant has elected the embodiment depicted in Figs. 8A-9 in the Response dated 10/24/2020. As such, the claim should read: “is at least partially spherically shaped” relating to the domed portion of the member depicted in the above figures.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 20, the limitation “wherein the gas flow restricting member is confined in the inner space of the accommodating portion and is physical separated from the inner space of the accommodating portion” (emphasis added) is regarded as new matter. By Applicant’s own admission (Remarks, pg. 25), the gas flow restricting member #700 of Figs. 2-3 is “confined in an inner space of an accommodating portion #536”. Since the restricting member is confined in an inner space, it must be in physical contact with the inner space. Further, Figs. 8A-9 of the application (the particular species as elected by the Applicant) appear to show where the gas flow restricting member is completely confined to the inner space of the accommodating portion. As such, the full scope of the limitation is not supported.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the claim is regarded as indefinite because it is unclear how Applicant intends: “and is physically separated from the inner space” to be interpreted in light of the disclosure. Particularly, it is unclear how the gas flow restricting member can be physically separated from the inner space of the accommodating portion since the member is fully confined to the inner space.
In the interest of compact and expedited prosecution, the Examiner interprets the claim as simply reading: “wherein the gas flow restricting member is confined in the inner space of the accommodating portion, and wherein the gas flow restricting member is…”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 11, 18-20, 22-24, and 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka (US Patent 6,012,509) in view of Priese (US Patent 3,414,233).
Regarding claim 1, Nonaka teaches a substrate supporting member (C4, L16 and Fig. 1, substrate stage/susceptor #106) supporting a substrate (Fig. 1, supporting substrate P), the substrate supporting member comprising: 5
a gas flow path provided at the substrate supporting member (C5, L5 and Fig. 1, gas intake holes #122 coupled to pipe #124) for supplying a gas in a first direction to a rear surface of the substrate (Fig. 1, supplying vertically upwards towards the substrate P) and exhausting the gas in a second direction, opposite to the first direction (Fig. 1, exhausting vertically downwards towards the pump #120), 
wherein the gas flow path includes an upper flow path (see annotated Fig. 1 below, highlighted portion of pipe #124), a lower flow path (see below), and an accommodating portion (see below, portion of piping including valves #126 and #130) between the upper flow path and the lower flow path (see below, provided between the ends of the lower flow path and the ends of the upper flow path, as identified), 

    PNG
    media_image1.png
    438
    619
    media_image1.png
    Greyscale

the supplied gas flowing from the lower flow path to the upper flow path via an inner space of the accommodating portion in a first gas flow (from gas source #134 of the lower flow path through the accommodating portion to the upper flow path) and flowing from the upper flow path to the lower flow path via the inner space of the accommodating portion in a second gas flow (from upper flow path through accommodating portion to pump #120 of the lower flow path),
wherein the accommodating portion includes an upper opening (see below, cross sectional opening of pipe #124, as identified) directly connecting an inner space of the accommodating portion (see below, any volume of the pipe #124 or #128 of the accommodating portion forms a direct connection) to the upper flow path (see below, provides a contiguous volume pathway), and a lower opening (see below, cross sectional openings of pipes #128 or #124, as identified) directly connecting the inner space to the lower flow path (see below, cross sectional openings of pipe #124 or #128, as identified, form a direct connection); and 

    PNG
    media_image2.png
    438
    619
    media_image2.png
    Greyscale

a gas flow restricting member (C5, L8-15 and Fig. 1, valve #126 or valve #130) confined in the inner space of the accommodating portion of the gas flow path (see above, valves connected to piping  #124 or #128 inside the annotated accommodating portion). 

Nonaka does not teach wherein the inner space of the accommodating portion has a width, in a third direction different from each of the first and second directions, greater than each of a first width, in the third direction, of the upper opening and a second width, in the third direction, of the lower opening, nor wherein the gas flow restricting member is configured such that the gas flow restricting member is moved in the first direction by the first gas flow flowing from the lower flow path to the upper flow path via the inside of the accommodating portion to cover the upper opening and to be spaced apart from the lower opening, and the gas flow restricting member is moved in the second direction by the second gas flow flowing from the upper flow path to the lower flow path via the inside of the accommodating portion to cover the lower opening and to be spaced apart from the upper opening.
However, Priese teaches wherein the inner space of a valve has a width, in a third direction different from each of the first and second directions (see annotated Priese Fig. 1 below, width of cavity encompassing valve ball #26 marked “A”; wherein the width direction is different from the C1 or C2 directions), greater than each of a first width, in the third direction, of the upper opening (see below, “A” > “B1” on the C1 side, interpreted as an upper opening) and a second width, in the third direction, of the lower opening (see below, “A” > “B2” on the C2 side, interpreted as a lower opening), 

    PNG
    media_image3.png
    780
    642
    media_image3.png
    Greyscale

and wherein the gas flow restricting member is configured such that the gas flow restricting member is moved in the first direction (as above, C1 direction) by the first gas flow flowing from the lower flow path to the upper flow path (as above, from right to left) via the inside of the accommodating portion (Priese - C3, L72-C5, L39: details the operation of the sealing valve seats #66 and #68, which are provided with springs #98 to compensate for the differential force of fluid pressure acting on the ball valve, thus demonstrating the capability of the gas flow restricting member to move along the long axis of the valve) to cover the upper opening (can at least partially or completely cover the left opening) and to be spaced apart from the lower opening (if pushed left, would leave a space to the right), and the gas flow restricting member is moved in the second direction (as above, C2 direction) by the second gas flow flowing from the upper flow path to the lower flow path (as above, from left to right) via the inside of the accommodating portion (Priese - C3, L72-C5, L39: details the operation of the sealing valve seats #66 and #68, which are provided with springs #98 to compensate for the differential force of fluid pressure acting on the ball valve, thus demonstrating the capability of the gas flow restricting member to move along the long axis of the valve) to cover the lower opening (can at least partially or completely cover the right opening) and to be spaced apart from the upper opening (if pushed right, would leave a space to the left).
Nonaka and Priese both teach fluidic valves, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the valves as taught by Nonaka with the valves as taught by Priese in order to provide a valve which is equally effective in stopping the flow of fluid in either direction (Priese, C1, L43-46), in which an optimum sealing pressure is established and continuously maintained on a floating valve seat to provide continuously effective and highly advantageous sealing of the valve against leakage of fluid therethrough (Priese – C1, L52-57).

To clarify the record, the claim limitations “supporting a substrate”, “for supplying a gas in a first direction to a rear surface of the substrate and exhausting the gas in a second direction, opposite to the first direction”, “the supplied gas flowing from the lower flow path to the upper flow path via an inner space of the accommodating portion in a first gas flow and flowing from the upper flow path to the lower flow path via the inner space of the accommodating portion in a second gas flow”, and “is configured such that the gas flow restricting member is moved in the first direction by the first gas flow flowing from the lower flow path to the upper flow path via the inside of the accommodating portion to cover the upper opening and to be spaced apart from the lower opening, and the gas flow restricting member is moved in the second direction by the second gas flow flowing from the upper flow path to the lower flow path via the inside of the accommodating portion to cover the lower opening and to be spaced apart from the upper opening” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified Nonaka apparatus would be capable of performing the intended uses as set forth above.

Regarding claim 11, Nonaka does not teach wherein the gas flow restricting member is spherically shaped.
However, Priese teaches wherein the fluid flow restricting member is spherically shaped (Priese – Fig. 1, valve ball #26 is sphere-shaped).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the valves as taught by Nonaka with the valves as taught by Priese in order to provide a valve which is equally effective in stopping the flow of fluid in either direction (Priese, C1, L43-46), in which an optimum sealing pressure is established and continuously maintained on a floating valve seat to provide continuously effective and highly advantageous sealing of the valve against leakage of fluid therethrough (Priese – C1, L52-57).

Regarding claim 18, Nonaka teaches wherein the gas flow restricting member is a porous member (Nonaka - Fig. 1, pair of valves #126 and #130 have holes that allow fluid to pass through them).

Regarding claim 19, Nonaka does not teach wherein a 25bushing is inserted in the gas flow path and between the upper flow path and the inner space of the accommodating portion, and wherein the upper opening of the accommodating portion is defined by the bushing.
However, Priese teaches wherein a 25bushing (Priese – C3, L47 and Figs. 1-2, seat support #86; Examiner notes while Priese does not explicitly describe support #86 as a bushing, Merriam-Webster dictionary states a bushing is “a usually removable cylindrical lining for an opening as of a mechanical part”, and is thus interpreted as being a bushing) is inserted in the gas flow path (Priese – Fig. 1: is present between the flow passages #16 on either side of the valve) and between the upper flow path and the inner space of the accommodating portion (is located between one of the flow passages #16 and the volume housing the valve ball #26), and wherein the upper opening of the accommodating portion is defined by the bushing (Priese – Fig. 1, chamber #14 housing valve ball #26 is at least partially defined at its terminal ends by the seal support #86).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the Nonaka apparatus with the bushing as taught by Priese in order to form a sliding circumferential seal between the ball and the valve body (Priese – C4, L49-51) and to produce a sealing pressure between the ball and the adjacent seat surfaces (Priese – C4, L54-57).

Regarding claim 20, Nonaka does not teach wherein the gas flow restricting member is confined in the inner space of the accommodating portion, and wherein the gas flow restricting member is of a size or a shape such that the gas flow restricting member is prevented from being turned upside down inside the inner space of the accommodating portion.
However, Priese teaches wherein the gas flow restricting member is confined in the inner space of the accommodating portion (Priese – Fig. 1, ball valve #26 contained inside valve chamber #14), and wherein the gas flow restricting member is of a size or a shape such that the gas flow restricting member is prevented from being turned upside down inside the inner space of the accommodating portion (Priese – Fig. 1, ball valve #26 appears to only be able to rotate, not be turned upside down).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the valves as taught by Nonaka with the valves as taught by Priese in order to provide a valve which is equally effective in stopping the flow of fluid in either direction (Priese, C1, L43-46), in which an optimum sealing pressure is established and continuously maintained on a floating valve seat to provide continuously effective and highly advantageous sealing of the valve against leakage of fluid therethrough (Priese – C1, L52-57).

Regarding claim 22, Nonaka teaches a chuck member for fixing the substrate (Nonaka – C4, L39 and Fig. 1, clamp #108); and a base plate for 10supporting the chuck member (Nonaka – C4, L16 and Fig. 1, susceptor #106), wherein the gas flow path is formed passing through the base plate and the chuck member (Nonaka – Fig. 1, gas path extends from central processing region, around wafer periphery, to holes #122, and along pipe #124, thus through the base plate/chuck member as a combined unit).

Regarding claim 23, Nonaka teaches wherein the gas flow path includes: 15a main flow path (Nonaka – C5, L7 and Fig. 1, pipe #124) connected to a heat transfer gas supply pipe (Nonaka – C5, L12 and Fig. 1, pipe #128); a plurality of branch flow paths branched off from the main flow path (Nonaka – C5, L5 and Fig. 1, holes #122) to supply gas to the rear surface of the substrate (Nonaka – C7, L16-18); and a connection flow path (see annotated Nonaka Fig. 1 below) connecting the main flow path and the 20branch flow paths (connects #124 to #122), wherein the gas flow restricting member is provided at least at one of the heat transfer gas supply pipe, the main flow path, the branch flow paths, and the connection flow path (as the restriction member, as set forth above, is along all paths/pipes as identified, and particularly pipes #128 and #124, it meets the limitation “at” of the claim).

    PNG
    media_image4.png
    305
    369
    media_image4.png
    Greyscale


Regarding claim 24, Nonaka teaches wherein the base plate is provided with a refrigerant flow path (Nonaka - C4, L28 and Fig. 1, refrigerant circuit #112), wherein the gas is a heat transfer gas (all gases are capable of transferring heat) for facilitating heat transfer between the base plate and the substrate (as the gas #134 would be supplied between the base plate and the substrate, it would be capable of meeting this limitation).

Regarding claim 32, Nonaka does not teach wherein the gas flow restricting member is porous, and wherein the porous gas flow restricting member, when being moved to cover the upper opening by the first gas flow, restricts the first gas flow such that the first gas flow passes from the inner space of the accommodating portion to the upper flow path through the porous gas flow restricting member.
However, Priese teaches wherein the gas flow restricting member is porous (Priese – Fig. 1, valve ball #26 shown with a hole passing through the center), and wherein the porous gas flow restricting member, when being moved to cover the upper opening (Priese – Fig. 1, left-most opening of the valve) by the first gas flow (Priese – Fig. 1, valve ball #26 may partially or completely open the pathway through the valve), restricts the first gas flow (in the case of a partial opening of the valve) such that the first gas flow passes from the inner space of the accommodating portion to the upper flow path through the porous gas flow restricting member (Priese – Figs. 2-3, see “open” valve ball configuration allowing fluid flow through the gas flow restricting member from the flow passages #16 on either side of the ball valve).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the valves as taught by Nonaka with the valves as taught by Priese in order to provide a valve which is equally effective in stopping the flow of fluid in either direction (Priese, C1, L43-46), in which an optimum sealing pressure is established and continuously maintained on a floating valve seat to provide continuously effective and highly advantageous sealing of the valve against leakage of fluid therethrough (Priese – C1, L52-57).

Regarding claim 33, Nonaka does not teach wherein the gas flow restricting member is porous, and wherein the porous gas flow restricting member, when being moved to partially covers the upper opening by the first gas flow, restricts a first portion of the first gas flow such that the first portion of the first gas flow passes from the inner space of the accommodating portion to the upper flow path through the porous gas flow restricting member, and a second portion of the first gas flow passes a region of the upper opening which is not covered with the porous gas flow restricting member.
However, Priese teaches wherein the gas flow restricting member is porous (Priese – Fig. 1, valve ball #26 shown with a hole passing through the center), and wherein the porous gas flow restricting member, when being moved to partially covers the upper opening (Priese – Fig. 1, left-most opening of the valve) by the first gas flow (Priese – Fig. 1, valve ball #26 may partially or completely open the pathway through the valve), restricts a first portion of the first gas flow (in the case of a partial opening of the valve) such that the first portion of the first gas flow passes from the inner space of the accommodating portion to the upper flow path through the porous gas flow restricting member (Priese – Figs. 2-3, see “open” valve ball configuration allowing fluid flow through the gas flow restricting member from the flow passages #16 on either side of the ball valve), and a second portion of the first gas flow passes a region of the upper opening which is not covered with the porous gas flow restricting member (all portions of the gas flow pass non-covered openings of the valve ball #26, since that is how fluid would flow through the valve).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the valves as taught by Nonaka with the valves as taught by Priese in order to provide a valve which is equally effective in stopping the flow of fluid in either direction (Priese, C1, L43-46), in which an optimum sealing pressure is established and continuously maintained on a floating valve seat to provide continuously effective and highly advantageous sealing of the valve against leakage of fluid therethrough (Priese – C1, L52-57).

To clarify the record, the claim limitation “when being moved to partially covers the upper opening by the first gas flow, restricts a first portion of the first gas flow such that the first portion of the first gas flow passes from the inner space of the accommodating portion to the upper flow path through the porous gas flow restricting member, and a second portion of the first gas flow passes a region of the upper opening which is not covered with the porous gas flow restricting member” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended uses.  See MPEP 2114(II). The modified Nonaka apparatus would be capable of performing the intended uses as set forth above.

Regarding claim 34, Nonaka does not teach wherein, when the porous gas flow restricting member covers the upper opening by the first gas flow, a portion of the gas flow restricting member is inserted into the upper flow path.
However, Priese teaches wherein, when the porous gas flow restricting member covers the upper opening by the first gas flow, a portion of the gas flow restricting member is inserted into the upper flow path (Priese – Fig. 1, if valve ball #26 is partially closed, a portion of the valve ball would be inserted into the flow path from left/right flow passages #16).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the valves as taught by Nonaka with the valves as taught by Priese in order to provide a valve which is equally effective in stopping the flow of fluid in either direction (Priese, C1, L43-46), in which an optimum sealing pressure is established and continuously maintained on a floating valve seat to provide continuously effective and highly advantageous sealing of the valve against leakage of fluid therethrough (Priese – C1, L52-57).

To clarify the record, the entire claim is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended uses.  See MPEP 2114(II). The modified Nonaka apparatus would be capable of performing the intended use as set forth above.

Regarding claim 35, Nonaka does not teach wherein the gas flow restricting member is porous, and wherein the porous gas flow restricting member, when being moved to cover the lower 12Application Serial No. 16/160,587Customer No. 148987Response of March 19, 2021Attorney Docket No. MMS-006opening by the second gas flow, restricts the second gas flow such that the second gas flow passes from the inner space of the accommodating portion to the lower flow path through the porous gas flow restricting member.
However, Priese teaches wherein the gas flow restricting member is porous (Priese – Fig. 1, valve ball #26 shown with a hole passing through the center), and wherein the porous gas flow restricting member, when being moved to cover the lower12Application Serial No. 16/160,587Customer No. 148987Response of March 19, 2021Attorney Docket No. MMS-006 opening (Priese – Fig. 1, right-most opening of the valve) by the second gas flow (Priese – Fig. 1, valve ball #26 may partially or completely open the pathway through the valve), restricts the second gas flow (in the case of a partial opening of the valve)  such that the second gas flow passes from the inner space of the accommodating portion to the lower flow path through the porous gas flow restricting member (Priese – Figs. 2-3, see “open” valve ball configuration allowing fluid flow through the gas flow restricting member from the flow passages #16 on either side of the ball valve).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the valves as taught by Nonaka with the valves as taught by Priese in order to provide a valve which is equally effective in stopping the flow of fluid in either direction (Priese, C1, L43-46), in which an optimum sealing pressure is established and continuously maintained on a floating valve seat to provide continuously effective and highly advantageous sealing of the valve against leakage of fluid therethrough (Priese – C1, L52-57).

To clarify the record, the claim limitation “when being moved to cover the lower opening by the second gas flow, restricts the second gas flow such that the second gas flow passes from the inner space of the accommodating portion to the lower flow path through the porous gas flow restricting member” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended uses.  See MPEP 2114(II). The modified Nonaka apparatus would be capable of performing the intended uses as set forth above.

Regarding claim 36, Nonaka does not teach wherein the gas flow restricting member is porous, and wherein the porous gas flow restricting member, when being moved to partially covers the lower opening by the second gas flow, restricts a first portion of the second gas flow such that the first portion of the second gas flow passes from the inner space of the accommodating portion to the lower flow path through the porous gas flow restricting member, and a second portion of the second gas flow passes a region of the lower opening which is not covered with the porous gas flow restricting member.
However, Priese teaches wherein the gas flow restricting member is porous (Priese – Fig. 1, valve ball #26 shown with a hole passing through the center), and wherein the porous gas flow restricting member, when being moved to partially covers the lower opening (Priese – Fig. 1, right-most opening of the valve) by the second gas flow (Priese – Fig. 1, valve ball #26 may partially or completely open the pathway through the valve), restricts a first portion of the second gas flow (in the case of a partial opening of the valve) such that the first portion of the second gas flow passes from the inner space of the accommodating portion to the lower flow path through the porous gas flow restricting member (Priese – Figs. 2-3, see “open” valve ball configuration allowing fluid flow through the gas flow restricting member from the flow passages #16 on either side of the ball valve), and a second portion of the second gas flow passes a region of the lower opening which is not covered with the porous gas flow restricting member (all portions of the gas flow pass non-covered openings of the valve ball #26, since that is how fluid would flow through the valve).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the valves as taught by Nonaka with the valves as taught by Priese in order to provide a valve which is equally effective in stopping the flow of fluid in either direction (Priese, C1, L43-46), in which an optimum sealing pressure is established and continuously maintained on a floating valve seat to provide continuously effective and highly advantageous sealing of the valve against leakage of fluid therethrough (Priese – C1, L52-57).

To clarify the record, the claim limitation “when being moved to partially covers the lower opening by the second gas flow, restricts a first portion of the second gas flow such that the first portion of the second gas flow passes from the inner space of the accommodating portion to the lower flow path through the porous gas flow restricting member, and a second portion of the first gas flow passes a region of the lower opening which is not covered with the porous gas flow restricting member” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended uses.  See MPEP 2114(II). The modified Nonaka apparatus would be capable of performing the intended uses as set forth above.

Regarding claim 37, Nonaka does not teach wherein, when the gas flow restricting member covers the lower opening by the second gas flow, a portion of the porous gas flow restricting member is inserted into the lower flow path.
However, Priese teaches wherein, when the gas flow restricting member covers the lower opening (Priese – Fig. 1, right-most opening of the valve) by the second gas flow, a portion of the porous gas flow restricting member is inserted into the lower flow path (Priese – Fig. 1, if valve ball #26 is partially closed, a portion of the valve ball would be inserted into the flow path from left/right flow passages #16).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the valves as taught by Nonaka with the valves as taught by Priese in order to provide a valve which is equally effective in stopping the flow of fluid in either direction (Priese, C1, L43-46), in which an optimum sealing pressure is established and continuously maintained on a floating valve seat to provide continuously effective and highly advantageous sealing of the valve against leakage of fluid therethrough (Priese – C1, L52-57).

To clarify the record, the entire claim is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended uses.  See MPEP 2114(II). The modified Nonaka apparatus would be capable of performing the intended use as set forth above.

Claims 7, 9-10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka (US Patent 6,012,509) and Priese (US Patent 3,414,233) as applied to claims 1, 11, 18-20, 22-24, and 32-37 above, and further in view of Marandi (US Patent 5,937,890).
The limitations of claims 1, 11, 18-20, 22-24, and 32-37 are set forth above.
Regarding claim 7, Nonaka modified by Priese does not appear to teach wherein a shape of the upper opening is different from a shape of the lower opening.
	However, Marandi teaches an insert for a ball valve (Maranda – C4, L44 and Fig. 2a-c, volume control insert #18 with openings as annotated below) that would cause a first gas flow to be restricted to a first gas flow conductance (Marandi – Fig. 2a-c: from right to left) and a second gas flow conductance (Marandi – Fig. 2a-c: from left to right), wherein the second gas flow conductance is greater than the first gas flow conductance (as below, first fluid flow is restricted via insert #18, whereas second fluid flow is not), and wherein a shape of the upper opening is different from a shape of the lower opening (Marandi – Fig. 2A and 2B, opening #46 is rectangular and the opposite opening appears circular).

    PNG
    media_image5.png
    444
    411
    media_image5.png
    Greyscale

	Modified Nonaka and Marandi both teach fluidic valves, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Nonaka apparatus with the volume control insert as taught by Marandi in order to provide a more precise volumetric flow control than conventional ball valves (Marandi – C2, L 5-7), and to provide a variety of selectable flow conditions (Marandi – C2, L8-9) or predetermined flow conditions through the ball valve (Marandi – C3, L12-13).

To clarify the record, the claim limitation “wherein when the gas flow restricting member is covering the upper opening, the first gas flow is restricted to a first gas flow conductance, and when the gas flow restricting member is covering the lower opening, the second gas flow is restricted to a second gas flow conductance which is greater than the first gas flow conductance” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Modified Nonaka explicitly teaches the intended use, as is set forth above.

Regarding claim 9, Nonaka modified by Priese and Marandi teaches wherein the upper opening and the lower opening are different from each other in size (see Marandi annotated Fig. 2A below, as was previously combined above).

    PNG
    media_image5.png
    444
    411
    media_image5.png
    Greyscale

Modified Nonaka does not explicitly teach wherein the upper opening and the lower opening have the same shape as each other.
However, Marandi does teach wherein the size and shape of the opening of the insert is a result effective variable. Particularly, Marandi teaches that the opening #46 has a predetermined width, height and cross-sectional shape adapted to provide a preselected flow condition, i.e. to provide precise volumetric control between a maximum flow rate and a minimum flow rate (Marandi – C5, L31-37).
It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum shape and size for the valve insert opening through routine experimentation in order to provide a preselected flow condition (i.e. precise volumetric control of flow rates) for the valve (Marandi – C5, L31-37). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.	

To clarify the record, the limitation “wherein the gas flow restricting member covers the upper opening by the first gas flow or the lower opening by the second gas flow, wherein when the gas flow restricting member is covering the upper opening, the first gas flow is restricted to a first gas flow conductance, and when the gas flow restricting member is covering the lower opening, the second gas flow is restricted to a second gas flor conductance which is greater than the first gas flow conductance” is regarded as merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
The modified Nonaka apparatus would be capable of performing the intended use by the longitudinal movement of the ball within the valve (see Priese) and the shaped insert (see Marandi), which defines a small upper opening and a large lower opening (see above, as annotated from Marandi) that would enable flow as required by the intended use.

Regarding claim 10, Nonaka does not teach wherein the topmost surface of the gas flow restricting member has a maximum width.
However, Priese teaches wherein the topmost surface of the gas flow restricting member has a maximum width (Priese – Fig. 1, left-most surface of the valve ball #26 has a maximum width approximately equal to the diameter of the ball).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the valves as taught by Nonaka with the valves as taught by Priese in order to provide a valve which is equally effective in stopping the flow of fluid in either direction (Priese, C1, L43-46), in which an optimum sealing pressure is established and continuously maintained on a floating valve seat to provide continuously effective and highly advantageous sealing of the valve against leakage of fluid therethrough (Priese – C1, L52-57). Furthermore, Nonaka modified by Priese and Marandi (as above) still teaches wherein the topmost surface of the gas flow restricting member has a width (even combining the insert as taught by Marandi).

Regarding claim 12, Nonaka does not teach wherein a penetrating flow path is formed inside the gas flow restricting member, and wherein the gas flow restricting member, when covering the upper opening by the first gas flow, restricts the first gas flow such that the first gas flow passes from the inner space of the accommodating portion to the upper flow path through the penetrating flow path of the gas flow restricting member.
However, Priese teaches wherein a 15penetrating flow path is formed inside the gas flow restricting member (see Priese Figs. 2-3: valve in the open position).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the valves as taught by Nonaka with the valves as taught by Priese in order to provide a valve which is equally effective in stopping the flow of fluid in either direction (Priese, C1, L43-46), in which an optimum sealing pressure is established and continuously maintained on a floating valve seat to provide continuously effective and highly advantageous sealing of the valve against leakage of fluid therethrough (Priese – C1, L52-57).

The limitation “wherein the gas flow restricting member, when covering the upper opening by the first gas flow, restricts the first gas flow such that the first gas flow passes from the inner space of the accommodating portion to the upper flow path through the penetrating flow path of the gas flow restricting member” is interpreted as an intended use and is given patentable weight to the extent that the prior art would be capable of performing the intended use. See MPEP 2114(II). Modified Nonaka does not appear to teach a gas flow restricting member capable of the above intended use.
However, Marandi teaches an insert for a ball valve (Maranda – C4, L44 and Fig. 2a-c, volume control insert #18 with openings as annotated below) that would cause a first gas flow to be restricted to a first gas flow conductance (Marandi – Fig. 2a-c: from right to left) and a second gas flow conductance (Marandi – Fig. 2a-c: from left to right), wherein the second gas flow conductance is greater than the first gas flow conductance (as below, first fluid flow is restricted via insert #18, whereas second fluid flow is not), and wherein a shape of the upper opening is different from a shape of the lower opening (Marandi – Fig. 2A and 2B, opening #46 is rectangular and the opposite opening appears circular).

    PNG
    media_image5.png
    444
    411
    media_image5.png
    Greyscale

	It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Nonaka apparatus with the volume control insert as taught by Marandi in order to provide a more precise volumetric flow control than conventional ball valves (Marandi – C2, L 5-7), and to provide a variety of selectable flow conditions (Marandi – C2, L8-9) or predetermined flow conditions through the ball valve (Marandi – C3, L12-13).

Regarding claim 13, Nonaka modified by Priese and Marandi teaches wherein the penetrating flow path includes: an upper penetrating flow path (see annotated Marandi Fig. 2A below); and a lower penetrating flow path (see below), wherein the upper penetrating flow path communicates the accommodating portion with the upper flow path in a case where the gas flow limiting member covers the upper opening (as is illustrated below), wherein the lower penetrating flow path communicates the accommodating portion with the lower flow path in a case where the gas flow restricting member covers the lower opening (as is illustrated below, both openings covered simultaneously), and wherein a diameter of the lower penetrating flow path is larger as compared with that of the upper penetrating flow path (see below, right-most side of the valve has a larger diameter than the left-most, which is covered by insert #18).

    PNG
    media_image6.png
    496
    509
    media_image6.png
    Greyscale

	It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the valves as taught by Nonaka with the valves as taught by Priese in order to provide a valve which is equally effective in stopping the flow of fluid in either direction (Priese, C1, L43-46), in which an optimum sealing pressure is established and continuously maintained on a floating valve seat to provide continuously effective and highly advantageous sealing of the valve against leakage of fluid therethrough (Priese – C1, L52-57).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Nonaka apparatus with the volume control insert as taught by Marandi in order to provide a more precise volumetric flow control than conventional ball valves (Marandi – C2, L 5-7), and to provide a variety of selectable flow conditions (Marandi – C2, L8-9) or predetermined flow conditions through the ball valve (Marandi – C3, L12-13).

Regarding claim 14, Nonaka does not teach wherein the gas flow restricting member is provided, at a bottom surface thereof, with a first support portion, wherein the gas flow restricting member, when being closer to the lower opening by the second gas flow than the upper opening, is such that the first support portion of the gas flow restricting member is in contact with the bottom surface of the inner space of the accommodating portion and is disposed between the bottom surface of the gas flow restricting member and a bottom surface of the inner space of the accommodating portion, and the bottom surface of the gas flow restricting member is spaced apart from a region defined by the lower opening so that a portion of the second gas flow passes from the inner space of the accommodating portion to the lower flow path through a gap between the bottom surface of the gas flow restricting member and the bottom surface of the inner space of the accommodating portion, the gap being connected to the lower opening.
However, Priese teaches wherein the gas flow restricting member (Priese – C2, L32 and Fig. 1, valve ball #26) is provided, at a bottom surface thereof (Priese – Fig. 1, right-most side of valve ball #26), with a first support portion (Priese – C4, L4 and Fig. 1, inner sealing ring #70a), wherein the gas flow restricting member, when being closer to the lower opening by the second gas flow than the upper opening, is such that the first support portion of the gas flow restricting member is in contact with the bottom surface of the inner space of the accommodating portion (Priese – Fig. 1, sealing ring #70a is “in contact with” every aspect of the valve, since the claim does not require direct physical contact, thus is in contact with the volume of the valve accommodating the valve ball #26) and is disposed between the bottom surface of the gas flow restricting member and a bottom surface of the inner space of the accommodating portion (Priese – Fig. 1, sealing ring #70 located between valve ball #26 and the body section #20 of the valve), and the bottom surface of the gas flow restricting member is spaced apart from a region defined by the lower opening (Priese – Fig .1, volume inside right-most opening of valve ball #26 is spaced apart from the outer bottom surface of the valve ball #26 by at least the wall portion of the valve ball) so that a portion of the second gas flow passes from the inner space of the accommodating portion to the lower flow path through a gap between the bottom surface of the gas flow restricting member and the bottom surface of the inner space of the accommodating portion (Priese – Fig. 1, the gap being the actual opening of the valve ball #26, where the gas flows from the inside of the valve through the opening and to the lower flow path, i.e. the right-most side of the valve piping that extends past #98a), the gap being connected to the lower opening (Priese – Fig. 1, right-most opening of valve ball #26 in volume communication with interior volume of the valve and the piping that extends past #98a).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Nonaka apparatus with the support portion as taught by Priese in order to provide a mutual surface engagement between the ring #70 and ball #26 to form a fluid-tight seal therebetween (Priese – C4, L16-23).

Regarding claim 15, Nonaka does not teach wherein the first support portion of the gas flow restricting member partially covers the lower opening.
However, Priese teaches wherein the first support portion (Priese – C4, L4 and Fig. 1, inner sealing ring #70a) of the gas flow restricting member (Priese – Fig. 1, right-most side of valve ball #26) partially covers the lower opening (as in Priese Fig 3, sealing ring #70a covers immediately adjacent the opening of valve ball #26, where the Cambridge English dictionary defines “cover” as “to lie on the surface of”, thus #70a lies on the surface of the opening of valve ball #26, as seen in Fig. 3).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the valves as taught by Nonaka with the valves as taught by Priese in order to provide a valve which is equally effective in stopping the flow of fluid in either direction (Priese, C1, L43-46), in which an optimum sealing pressure is established and continuously maintained on a floating valve seat to provide continuously effective and highly advantageous sealing of the valve against leakage of fluid therethrough (Priese – C1, L52-57).


Regarding claim 16, Nonaka does not teach wherein the gas flow restricting member is further provided, at the bottom surface thereof, with a second support portion spaced apart from the first support portion.
However, Priese teaches wherein the gas flow restricting member is further provided, at the bottom surface thereof, with a second support portion (Priese – C4, L8 and Fig. 1, portion of sealing ring #70 as shown below) spaced apart from the first support portion (Priese – C4, L2 and Fig. 1, portion of sealing ring #70 as shown below, as spaced apart from the first).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Nonaka apparatus with the support portions as taught by Priese in order to provide a mutual surface engagement between the ring #70 and ball #26 to form a fluid-tight seal therebetween (Priese – C4, L16-23), and to provide confinement of the ring against radial expansion and distortion (Priese – C4, L6-9).

    PNG
    media_image7.png
    515
    264
    media_image7.png
    Greyscale

The Examiner notes the word “portion” is extremely broad, and may be met by any arbitrary sub-division of an element into a smaller “portion”.

Regarding claim 17, Nonaka does not teach wherein each of the first and second support portions extends along a side surface of the gas flow restricting member from the bottom surface thereof toward an upper surface thereof.
However, Priese teaches wherein each of the first and second support portions (Priese – C4, L8 and Fig. 1, portions of sealing ring #70 as shown below) extends along a side surface of the gas flow restricting member (Priese – Fig. 3, both extending along the rounded sidewall of ball valve #26) from the bottom surface thereof toward an upper surface thereof (Priese – Fig. 3, from a left-most surface towards the opposite right-most surface, as the valve is oriented horizontally).

    PNG
    media_image7.png
    515
    264
    media_image7.png
    Greyscale


Response to Arguments
Applicant is thanked for the amendments to claims 10-11 to correct indefinite claim language, thus the rejections of the claims under section 112(b) are withdrawn. 
Regarding claim 1, Applicant’s arguments have been carefully considered but are not persuasive. Particularly, Applicant appears to imply that the Examiner’s interpretation of the “accommodating portion” of Nonaka does not meet the limitations of the claim. 
The Examiner respectfully disagrees, since the term “accommodating portion” can reasonably be interpreted as any part of any component that “accommodates” anything due to the breadth of the word “portion”. As defined by Merriam-Webster dictionary, “portion” means “an often limited part of a whole”. As such, the “accommodating portion” as claimed is not limited to the structures depicted or the passages provided by the instant disclosure. The limitation has been treated according to the broadest reasonable interpretation in light of the disclosure, and continues to be met by Nonaka in view of Priese.
Additionally, the Examiner notes that limitations relating to any gas flows are interpreted as an intended use of the apparatus. The claims are directed to a substrate supporting member, where a gas has not even been positively recited as a structural feature of the member (apparatus). As such, the limitations have been given their appropriate patentable weight- met by the capability of the prior art to perform the claimed function. As these are explicitly set forth in the body of the rejection and have not been specifically disputed by the Applicant’, the arguments are not persuasive.

Regarding Applicant’s second point (Remarks, pg. 17), the Examiner maintains that it is a reasonable interpretation of the phrase “inner space of the accommodating portion” as a “cavity” – depicted in Priese Fig. 1. As such, the cavity continues to meet the limitations of the claim as previously set forth. Applicant appears to argue that the manner of fluid flow through the valve of Priese renders the Examiner’s interpretation incorrect, but have not disputed the structural features of the valve itself. As such, the arguments have been considered but are not persuasive.

Regarding Applicant’s final point (Remarks, pg. 20), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The Examiner continues to explicitly state the capability of the modified Nonaka apparatus to perform the intended uses of the claim. Applicant has not argued the Examiner’s interpretation beyond stating their own interpretation of the operation of the valve of Priese, and have not disputed the longitudinal sliding capability of the ball valve of Priese. 
Applicant even goes so far as to confirm the Examiner’s interpretation of the capability of the ball valve (Remarks, pg. 23) of Priese: “Priese discloses a valve with a spherically curved external ball surface 30 that is slidably engaged on opposite side of the ball 26 by two floating valve seats 66, 68” (emphasis Applicant). As such, the arguments have been considered but are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718     

/Benjamin Kendall/Primary Examiner, Art Unit 1718